COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      In re Christian Faith Missionary Baptist Church

Appellate case number:    01-14-00057-CV

Trial court case number: 2012-73452

Trial court:              127th District Court of Harris County

        On January 17, 2014, Relator Christian Faith Missionary Baptist Church filed a Petition
for Writ of Mandamus and an Unopposed Motion for Emergency Stay. The stay is GRANTED
and the proceedings in the trial court, including discovery, are STAYED, pending the outcome
of this mandamus proceeding.

        The Court REQUESTS that the Real Parties in Interest file a response to the mandamus
petition. The response, if any, shall be filed within 20 days of the date of this order.

        Finally, the Court determines that it is appropriate to refer this dispute for resolution by
mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021, 154.022(a), 154.023 (West
2013). Accordingly, the Court ORDERS the parties to attend mediation within the next 30 days
unless any party to the appeal files an objection with the Clerk of this Court within ten days after
receiving this order. See id. § 154.022(b).

        The parties shall choose a qualified mediator and agree on a reasonable fee for the
mediator’s services. 1 See id. §§ 154.052, 154.054(a) (West 2013). When the parties notify the
Clerk of this Court of the name of the mediator, that person shall be deemed appointed by the
Court. See id. § 154.051 (West 2013). The parties should provide the mediator with a completed
“Notification to Mediator” and the “Appointment and Fee Report—Mediation” form. These
documents can be downloaded from the forms page of the Court’s website at
http://www.1stcoa.courts.state.tx.us.

         The Court does not recommend mediators. Mediation information is available from the
Dispute       Resolution      Center      of     Harris      County       ((713)      755-8274
(https://www.harriscountytx.gov/drc), and the Alternate Dispute Resolution Section of the State
Bar of Texas (http://www.texasadr.org/), and other groups. The parties are not required to use a
mediator recommended or listed by these groups, and the Court encourages the parties to use a
mediator experienced in mediating church disputes.

       The Court sets the following deadlines:

• No later than 15 days from the date that this order is issued, the parties shall file with the Clerk
of this Court a completed “Parties’ Notification to Court of Mediator.” This document can be
downloaded from the forms page of the Court’s website at http://www.1stcoa.courts.state.tx.us.
• No later than 30 days from the date that this order is issued, the parties shall conduct the
mediation.
• No later than two days from the conclusion of the mediation, the parties and the mediator shall
advise the Clerk of this Court in writing whether the parties did or did not settle the underlying
dispute, and the mediator shall file with the Clerk of this Court a completed “Appointment and
Fee Report—Mediation” form. This document can be downloaded from the forms page of the
Court’s website at http://www.1stcoa.courts.state.tx.us.

        All parties, or their representative with full settlement authority, shall attend the
mediation with their counsel. The mediator shall encourage and assist the parties in reaching a
settlement of their dispute, but may not compel or coerce the parties to enter into a settlement
agreement. See id. § 154.053(a) (West 2013). All communications relating to the mediation are
confidential and not subject to disclosure, except as set forth by law. See id. § 154.073 (West
2013). The Clerk of this Court, however, will file this order, any objection to this order, and the
completed “Parties’ Notification to Court of Mediator” and “Appointment and Fee Report—
Mediation” forms with the other documents filed in this appeal that are available for public
inspection.

       Unless expressly authorized by the disclosing party, the mediator may not disclose to
either party information given in confidence by the other and shall at all times maintain
confidentiality with respect to communications relating to the subject matter of the dispute. See
id. § 154.053(b). Unless the parties agree otherwise, all matters, including the conduct and
demeanor of the parties and their counsel during the settlement process, are confidential and may
never be disclosed to anyone, including this Court. See id. § 154.053(c).

        The Court will consider the agreed fee for the mediator’s services to be reasonable and
tax that fee as a cost of the appeal unless the parties agree to another method of payment. See id.
§ 154.054.

       Nothing in this order modifies the timetables in the Texas Rules of Appellate Procedure
regarding the appellate record and briefs.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually

Date: January 22, 2014